DETAILED ACTION

EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul H. Baszner, Reg. No. 68,634 on 7/14/2021.   
  
Claims:

9-12 and 21-22. (Canceled)
  
Allowable Subject Matter

2.	Claims 1-8 and 13-20 are allowed.

3.	The following is an examiner’s reason for allowance:
 	 	

 	detecting, by a User Equipment (UE), a Mobility Management (MM) service state of the UE is set to ATTEMPTING TO UPDATE; 
 	receiving, by the UE, a valid Mobile Subscriber Identity (MSI) in a MSI reallocation procedure from a base station via a Radio Resource Control (RRC) connection; 
  	changing, by the UE, the MM service state to a NORMAL SERVICE state in response to the receiving a valid MSI and the detecting a MM service state; and 
 	sending, by the UE, a first paging response message to the base station in response to the changing the MM service state and a first paging indication message received from the base station to establish the service connection, the first paging indication message including the valid MSI.  
	The prior art of record Iwai et al. (US 2017/0135010 A1) discloses a Temporary Mobile Subscriber Identity (TMSI). 
	The prior art of record Kumar et al. (US 2016/0295451 A1) discloses initiating a timer after receiving an area update reject message and then entering an ATTEMPTING to UPDATE state.
  	However, neither Dash et al., Iwai et al., nor Kumar et al. teaches or suggests or made obvious  
	detecting, by a User Equipment (UE), a Mobility Management (MM) service state of the UE is set to ATTEMPTING TO UPDATE;
 being set to ATTEMPTING TO UPDATE, the timer having an expiry time;
 	stopping, by the UE, the timer before the timer reaches the expiry time in response to receiving a first paging indication message from a base station, the first paging indication message including an International Mobile Subscriber Identity (IMSI) of the UE;
 	receiving, by the UE, a valid Temporary Mobile Subscriber Identity (TMSI) in a TMSI reallocation procedure from the base station via a Radio Resource Control (RRC) connection after the stopping;
 	changing, by the UE, the MM service state to a NORMAL SERVICE state in response to the receiving the valid TMSI and the detecting the MM service state of the UE being set to ATTEMPTING TO UPDATE, the changing the MM .service state to the NORMALSERVICE state being performed while the timer remains stopped before reaching the expiry time; and 
 	sending, by the UE, a paging response message to the base station in response to the changing the MM service state to the NORMAL SERVICE state and receiving a second paging indication message from the base station for establishing the service connection, wherein the second paging indication message includes the valid TMSI.

	Regarding claim 13, the prior art of record Dash et al. (WO 2017/151259 A1) discloses a terminal, comprising:
	a memory storing instructions;

 	report a first location fingerprint to a server; 
 	report a second location fingerprint and first displacement data to the server, wherein the second location fingerprint corresponds to a second to-be-determined location, wherein the first displacement data represents a displacement from the first to-be-determined location to the second to-be-determined location; and
 	wherein the location information corresponding to the second location fingerprint is based on a comparison between the first location fingerprint and location fingerprints of a plurality of endpoints that are the displacement distance away from the first to-be- determined location, wherein a location fingerprint library includes the location fingerprints of the plurality of end points.
 	 	The prior art of record Iwai et al. (US 2017/0135010 A1) discloses a Temporary Mobile Subscriber Identity (TMSI). 
	The prior art of record Kumar et al. (US 2016/0295451 A1) discloses initiating a timer after receiving an area update reject message and then entering an ATTEMPTING to UPDATE state.
  	However, neither Dash et al., Iwai et al., nor Kumar et al. teaches or suggests or made obvious  
 	detecting a Mobility Management (MM) service state of the UE is set to ATTEMPTING TO UPDATE,
 	starting a timer corresponding to the MM service state of the UE being set to ATTEMPTING TO UPDATE the timer having an expiry time,

 	receiving a valid Temporary Mobile Subscriber Identity (TMSI) in a TMSI reallocation procedure from the base station via a Radio Resource Control (RRC) connection after the timer is stopped,
 	changing the MM service state to a NORMAL SERVICE state in response to receiving the valid TMSI and detecting the MM service state is set to ATTEMPTING TO UPDATE, the MM service state being changed to the NORMAL SERVICE state while the timer remains stopped before reaching the expiry time, and
 	sending a paging response message to the base station in response to changing the MM service state to the NORMAL SERVICE state and receiving a second paging indication message from the base station for establishing the service connection, wherein the second paging indication message includes the valid TMSI.

4. 	All the dependent claims are also allowed based on their dependency on claims 1 and 13.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643

 /JINSONG HU/ Supervisory Patent Examiner, Art Unit 2643